


Exhibit 10.2


Second Amendment To
BorgWarner Inc.
Amended and Restated
2004 Stock Incentive Plan


Effective as of the date adopted by the BorgWarner Inc. Board of Directors, the
BorgWarner Inc. Amended and Restated 2004 Stock Incentive Plan is hereby amended
as follows:


1.    Section 10(b)(v) is amended to read as follows:


(v) At the expiration of the Performance Period, the Committee shall evaluate
the extent to which the Performance Goals for the Award have been achieved and
shall determine the number of Performance Units granted to the participant which
shall have been earned, and the cash value thereof. The Committee shall then
cause to be delivered to the participant (A) a cash payment equal in amount to
the cash value of the Performance Units, or (B) shares of Stock equal in value
to the cash value of the Performance Units, the form of payment determined by
the Committee in its discretion or as provided in the applicable Award
Agreement. Payment shall occur as soon as administratively practicable
thereafter, but in no event later than March 15 of the year following the year
in which the Performance Period ends.


In the Committee's discretion, the Committee may evaluate and certify the extent
to which the Performance Goals for the Award have been achieved as of any date
of the Performance Period. Based on this interim evaluation and certification,
the Committee shall determine the number of Performance Units granted to the
participant which shall have been earned based on achievement of the Performance
Goals as of the interim evaluation date, and the cash value thereof. The
Committee shall then cause to be delivered to the participant (A) a cash payment
equal in amount to the cash value of the Performance Units earned based on the
interim evaluation, pro-rated for the portion of the Performance Period
completed as of the interim valuation and further reduced to reasonably reflect
the time value of money as required by Code Section 162(m), or (B) shares of
Stock equal in value to the cash value of the Performance Units earned based on
the interim valuation, pro-rated for the portion of the Performance Period
completed as of the interim valuation, and further reduced to reasonably reflect
the time value of money as required by Code Section 162(m), the form of payment
determined by the Committee in its discretion or as provided in the Applicable
Award Agreement. Payment shall occur as soon as administratively practicable
thereafter, but in no event later than March 15 of the year following the year
in which the Committee certifies the interim Performance Goals. Payment of
Performance Units based on an interim valuation is conditioned on the
participant's repayment to the Company of any amount by which the cash value of
the Performance Units determined to have been earned as of the interim valuation
(before reduction to reflect the time value of money) exceeds the cash value of
the Performance Units determined to have been earned as of the end of the
Performance Period.


At the end of the Performance Period, the Committee shall evaluate the extent to
which the Performance Goals for the Award have been achieved for the entire
Performance Period and determine the number of Performance Units granted to the
Participant which shall have been earned for the entire Performance Period, and
the cash value thereof. The cash value of the Performance Units determined to
have been earned as of the interim valuation, after pro-ration but before
reduction to reflect the time value of money, will be deducted from the cash
value of the Performance Units determined to have been earned for the entire
Performance Period. Any cash value of the earned Performance Units as of the end
of the Performance Period in excess of the cash value of the earned Performance
Units as of the interim valuation will be paid as provided in the first
paragraph of this Section 10(b)(v). Any cash value of the earned Performance
Units as of the interim valuation in excess of the cash value of the earned
Performance Units as of the end of the Performance Period must be repaid by the
participant.






--------------------------------------------------------------------------------




If Performance Units may, or are to be paid in Stock, the Committee shall
designate in the applicable Award Agreement a method of converting the
Performance Units into Stock based on the Fair Market Value of the Stock.


2.    Section 11(b)(v) is amended to read as follows:


(v) At the expiration of the Performance Period, the Committee shall evaluate
the extent to which the Performance Goals for the Award have been achieved and
shall determine the number of Performance Shares granted to the participant
which shall have been earned, and the cash value thereof. The Committee shall
then cause to be delivered to the participant (A) a number of shares of Stock
equal to the number of Performance Shares determined by the Committee to have
been earned, or (B) cash equal to the Fair Market Value of such number of shares
of Stock, the form of payment determined by the Committee in its discretion or
as provided in the applicable Award Agreement. Payment shall occur as soon as
administratively practicable thereafter, but in no event later than March 15 of
the year following the year in which the Performance Period ends.


In the Committee's discretion, the Committee may evaluate and certify the extent
to which the Performance Goals for the Award have been achieved as of any date
in the final six months of the Performance Period. Based on this interim
evaluation and certification, the Committee shall determine the number of
Performance Shares granted to the participant which shall have been earned based
on achievement of the Performance Goals as of the interim evaluation date, and
the cash value thereof. The Committee shall then cause to be delivered to the
participant (A) a number of shares of Stock equal to the number of Performance
Shares determined by the Committee to have been earned based on the interim
evaluation, pro-rated for the portion of the Performance Period completed as of
the interim valuation and further reduced to reasonably reflect the time value
of money as required by Code Section 162(m), or (B) cash equal to the Fair
Market Value of the number of shares of Stock earned based on the interim
valuation, pro-rated for the portion of the Performance Period completed as of
the interim valuation, and further reduced to reasonably reflect the time value
of money as required by Code Section 162(m), the form of payment determined by
the Committee in its discretion or as provided in the Applicable Award
Agreement. Payment shall occur as soon as administratively practicable
thereafter, but in no event later than March 15 of the year following the year
in which the Committee certifies achievement of the interim Performance Goals.
Payment of Performance Shares based on an interim valuation is conditioned on
the participant's repayment to the Company of any amount by which the cash value
of the Performance Shares determined to have been earned as of the interim
valuation (before reduction to reflect the time value of money) exceeds the cash
value of the Performance Shares determined to have been earned as of the end of
the Performance Period.


At the end of the Performance Period, the Committee shall evaluate the extent to
which the Performance Goals for the Award have been achieved for the entire
Performance Period and determine the number of Performance Shares granted to the
Participant which shall have been earned for the entire Performance Period, and
the cash value thereof. The cash value of the Performance Shares determined to
have been earned as of the interim valuation, after pro-ration but before
reduction to reflect the time value of money, will be deducted from the cash
value of the Performance Shares determined to have been earned for the entire
Performance Period. Any cash value of the earned Performance Shares as of the
end of the Performance Period in excess of the cash value of the earned
Performance Shares as of the interim valuation will be paid as provided in the
first paragraph of this Section 11(b)(v). Any cash value of the earned
Performance Shares as of the interim valuation in excess of the cash value of
the earned Performance Shares as of the end of the Performance Period must be
repaid by the participant.




